Exhibit 10.15(a)

 

1. Nachtrag

zum Gewerberaummietvertrag vom

27.10./02.11.2017

betreffend die Liegenschaft

72379 Hechingen, Lotzenäcker 23

  

First Amendment

to the Commercial Lease Agreement

dated 27 October/2 November 2017

regarding the property

72379 Hechingen, Lotzenäcker 23

zwischen    between Herrn Lars Sunnanväder, Silberburgstra-ße 12, 72379
Hechingen,    Mr Lars Sunnanväder, Silberburgstraße 12, 72379 Hechingen, –
nachstehend “Vermieter” genannt –    – hereinafter referred to as “Lessor” –

und

  

and

JOTEC GmbH, Lotzenäcker 23/25, 72379 Hechingen    JOTEC GmbH, Lotzenäcker 23/25,
72379 Hechingen – nachstehend “Mieter” genannt –    – hereinafter referred to as
“Lessee” – – nachstehend Vermieter und Mieter ge-meinsam die “Parteien” genannt
–    – Lessor and Lessee hereinafter jointly referred to as the “Parties” –
Präambel    Preamble

Die Parteien waren durch einen Mietver-trag vom 30. Juni 2002 mit
Ergänzungs-vereinbarungen vom 10. Juni 2008, 03. November 2011, 30. März 2015
und 19. Juni 2017 (der “bisherige Mietvertrag”) betreffend die Liegenschaft
Lotzenäcker 23 verbunden. Mit Vertrag vom 27.10./02.11.2017 haben die Parteien
das Mietverhältnis zusammengefasst und ins-gesamt neu geregelt und den
bisherigen Mietvertrag dementsprechend mit Wirkung zum 31.08.2017, 24.00 Uhr,
aufgehoben. Ab 01.09.2017, 0.00 Uhr, gilt für die Rechtsbeziehung der Parteien
bezüglich der Liegenschaft Lotzenäcker 23 aus-schließlich der Mietvertrag vom

  

The Parties were connected by a lease agreement dated 30 June 2002 with
supplementary agreements dated 10 June 2008, 3 November 2011, 30 March 2015 and
19 June 2017 (the “initial agreement”) concerning the Lotzenäcker 23 property.
With contract dated 27 October/2 November 2017, the lease relationship was newly
regulated and the initial agreement was rescinded accordingly with effect from
31 August 2017, 24:00 hrs. As of 01.09.2017, 0:00 a. m., the legal relationship
between the parties with regard to the Lotzenäcker 23 property is governed
exclusively by the rental agreement dated 27 October / 2 November



--------------------------------------------------------------------------------

27.10./02.11.2017.    2017.

Mit dem vorliegenden 1. Nachtrag zum Mietvertrag vom 27.10./02.11.2017 soll
nunmehr die Höhe der Nettokaltmiete mit Wirkung ab dem 01.01.2018 neu geregelt
werden wie folgt:

  

With this First Amendment to the lease agreement dated 27.10./02.11.2017, the
amount of the net rent shall now be revised with effect from 1 January 2018 as
follows:

§ 1

Nettokaltmiete ab Januar 2018

  

Article 1

Net rent from January 2018

Die monatliche Grundmiete beträgt ab 01.01.2018, 0.00 Uhr:

  

The monthly base rent is starting from 1 January 2018, 0.00 o’ clock:

EUR 42.631,00 netto zuzüglich der Um-satzsteuer in gesetzlicher Höhe von
der-zeit 19% (EUR 8.099,89), insgesamt EUR 50.730,89 pro Monat.

  

EUR 42,631.00 net plus VAT at the current rate of 19% (EUR 8,099.89), totalling
EUR 50.730,89 per month.

§ 2

Aufrechterhaltung der sonstigen Ver-

tragsbestimmungen

  

Article 2

Continuation of the other contractual

provisions

lm Übrigen bleibt es bei den Regelungen des Mietvertrages vom 27.10./02.11.2017.

  

In all other respects, the provisions of the rental agreement dated
27.10./02.11.2017 shall continue to apply.

Hechingen, den / the 28.12.2017    Hechingen, den / the 13.01.2018 Lars
Sunnanväder    Thomas Bogenschütz (Vermieter / Lessor)    (Mieter / Lessee)